Citation Nr: 1036431	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  10-21 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative disc 
disease of the cervical spine.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative disc 
disease of the lumbar spine.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for degenerative arthritis of the 
right knee.

4.  Entitlement to service connection for degenerative arthritis 
of the left knee.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs





ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to July 1946, 
from July 1947 to July 1950, and from April 1955 to April 1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an April 2007 rating decision, the RO denied the Veteran's 
service connection claim for degenerative disc disease of the 
cervical spine; although properly notified of the denial, the 
Veteran failed to perfect an appeal.

2.  Evidence associated with the claims file since the April 2007 
denial, when considered by itself or in connection with evidence 
previously assembled, does not relate to an unestablished fact 
necessary to substantiate the service connection claim for 
degenerative disc disease of the cervical spine, is cumulative or 
redundant of evidence previously received, and does not raise a 
reasonable possibility of substantiating the claim.

3.  In an April 2007 rating decision, the RO denied the Veteran's 
service connection claim for degenerative disc disease of the 
lumbar spine; although properly notified of the denial, the 
Veteran failed to perfect an appeal.

4.  Evidence associated with the claims file since the April 2007 
denial, when considered by itself or in connection with evidence 
previously assembled, does not relate to an unestablished fact 
necessary to substantiate the service connection claim for 
degenerative disc disease of the lumbar spine, is cumulative or 
redundant of evidence previously received, and does not raise a 
reasonable possibility of substantiating the claim.

5.  In an April 2007 rating decision, the RO denied the Veteran's 
service connection claim for degenerative arthritis of the right 
knee; although properly notified of the denial, the Veteran 
failed to perfect an appeal.

6.  Evidence associated with the claims file since the April 2007 
denial, when considered by itself or in connection with evidence 
previously assembled, does not relate to an unestablished fact 
necessary to substantiate the service connection claim for 
degenerative arthritis of the right knee, is cumulative or 
redundant of evidence previously received, and does not raise a 
reasonable possibility of substantiating the claim.

7.  A current left knee disorder is not shown to have been 
manifested as a result of the Veteran's three periods of active 
service; nor has arthritis of the left knee been shown to have 
been manifested to a compensable degree during the first post 
service year.


CONCLUSIONS OF LAW

1.  The April 2007 RO rating decision that denied the Veteran's 
service connection claims for degenerative disc disease of the 
cervical spine, for degenerative disc disease of the lumbar 
spine, and for degenerative arthritis of the right knee is final.  
38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).

2.  As evidence received since the RO's April 2007 denial is not 
new and material, the criteria for reopening the Veteran's 
service connection claim for degenerative disc disease of the 
cervical spine are not met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

3.  As evidence received since the RO's April 2007 denial is not 
new and material, the criteria for reopening the Veteran's 
service connection claim for degenerative disc disease of the 
lumbar spine are not met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

4.  As evidence received since the RO's April 2007 denial is not 
new and material, the criteria for reopening the Veteran's 
service connection claim for degenerative arthritis of the right 
knee are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

5.  The criteria for the establishment of service connection for 
degenerative arthritis of the left knee are not met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), have been fulfilled by information 
provided to the Veteran in a letter from the RO dated in November 
2008.  This letter notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing his 
claims, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)).

Before this appeal was filed, the Court in Dingess/Hartman found 
that the VCAA notice requirements applied to all elements of a 
claim.  An additional notice as to disability ratings and 
effective dates was provided in the November 2008 correspondence.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  To satisfy this requirement, 
the Secretary is required to look at the bases for the denial in 
the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.

A review of the November 2008 VCAA notice letter shows the RO 
notified the Veteran that he would need to submit new and 
material evidence as he had been previously denied service 
connection for degenerative disc disease of the cervical spine, 
degenerative disc disease of the lumbar spine, and degenerative 
arthritis of the right knee.  This letter specifically defined 
new and material evidence.  The letter also advised the Veteran 
of why these claims were denied earlier and what evidence was 
necessary to substantiate the element required to establish 
service connection that was found insufficient in the previous 
denials.  Accordingly, any deficiency regarding notice of the 
basis for a prior final denial of these claims, or what 
information or evidence is necessary to reopen the claims, is not 
prejudicial to the Veteran's claims in this instance.  Therefore, 
the Board finds that VA has complied with its duties under Kent.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).  In view of the above, 
notice requirements pertinent to the issues on appeal have been 
met.

The duty to assist also has been fulfilled as private and VA 
medical records relevant to this matter have been obtained and a 
VA examination has been provided in connection with the Veteran's 
left knee claim.  The Board notes that a new VA examination or 
medical opinion in connection with this appeal cannot be provided 
for the Veteran's neck, back, and right knee claims until such 
claims are successfully reopened.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2009).  The Board finds that the available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA laws 
and regulations and to move forward with these claims would not 
cause any prejudice to the Veteran.

New and Material Evidence - Laws and Regulations

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2009).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 83 (1996).  
Furthermore, for purposes of the new and material analysis, the 
credibility of the evidence is presumed.  See Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  Because reopening is jurisdictional, the 
Board has a jurisdictional responsibility to consider whether it 
is proper for a claim to be reopened.  Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001), and Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

Neck

In an April 2007 rating decision, the RO denied the Veteran's 
claim for service connection for degenerative disc disease of the 
cervical spine.  The RO noted that the medical evidence failed to 
show that degenerative disc disease of the cervical spine 
occurred in service or was related to service.  Subsequently, in 
a letter dated in May 2007, the RO informed the Veteran of the 
decision and of his appeal rights, but he did not appeal this 
decision.

The evidence of record at the time of this decision included 
service treatment records, post-service medical records, and the 
report of a February 2007 VA examination and opinion.  A July 
1957 service treatment record revealed that the Veteran had 
fallen backwards and struck the left posterior of the neck on the 
arm of a chair and since suffered persistent pain and limitation 
of neck motion.  X-ray studies of the cervical spine were 
negative.  Heat therapy was prescribed for the left trapezious 
muscle.  Several days later the Veteran was noted as improved, 
asymptomatic and was discharged to duty.  The Veteran's March 
1955 re-enlistment examination, and discharge examinations dated 
in July 1946, July 1950, and April 1959 revealed no abnormalities 
of the cervical spine or any neurologic abnormalities.

Post-service, private medical records revealed pain in the neck, 
wrist, hand and back after a motor vehicle accident.  A February 
2003 hospital X-ray study of the cervical spine showed narrowing 
of the intervertebral disc space at the C5-6 and C6-7 levels with 
anterior osteophytes and reversal of the normal cervical 
lordosis.  An October 2003 medical record showed the Veteran 
underwent physical therapy for neck and back pain.  

A November 2003 magnetic resonance imaging (MRI) scan showed a 
congenitally small spinal canal with disc osteophyte protrusion 
complexes with mild to moderate spinal stenosis at the C5-6 and 
C6-7 levels with mild spinal stenosis at the C2-3 level.  

The Veteran underwent a VA examination in February 2007 during 
which he was diagnosed with degenerative disc disease of the 
cervical spine.  The VA examiner also opined that the Veteran's 
current neck disorder was not related to service because there 
was no clear history of direct injury to the neck during service 
and that the Veteran's degenerative disc disease of the cervical 
spine developed as a result of the aging process and was not 
caused by or as a result of the Veteran's experiences while on 
active duty.  

Although notified of the April 2007 denial and of his appellate 
rights in May 2007 correspondence from the RO, the Veteran did 
not file an appeal.  As such, the April 2007 rating decision is 
final as to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104, 20.302, 20.1103.

In September 2008, the Veteran filed to reopen his service 
connection claim for degenerative disc disease of the cervical 
spine.  Relevant evidence added to the claims file since the 
April 2007 denial includes: private medical evidence dated from 
November 2003 to September 2007; medical records from the clinic 
at Eglin Air Force Base dated from January 2009 to April 2010; VA 
examinations dated in June 2009 and March 2010 for other claims; 
and copies of written submissions from the Veteran and his 
representative.  Much of this evidence pertained to the Veteran's 
other claims for service connection.

The Veteran was seen at the Eglin clinic in February 2009, in 
part, for his complaint of neck pain.  He told the orthopedic 
surgeon that he was a paratrooper in the 1940s and had service 
injuries that resulted in his current symptoms of back and knee 
pain.  He wanted a Compensation and Pension Evaluation and, if 
possible, a 50 percent rating.  March 2009, September 2009, and 
March 2010 treatment records from the Eglin clinic indicate that 
the Veteran's motor and sensory functions were normal and that he 
had no neurological deficits.  

Thus, while the evidence received since April 2007 may be "new" 
in the sense that it was not previously of record, none of this 
evidence submitted since April 2007 is "material" for purposes 
of reopening the Veteran's claim for service connection for 
degenerative disc disease of the cervical spine.  At the time of 
the April 2007 decision, there was evidence that the Veteran had 
been treated in service for neck pain and had been diagnosed with 
a current cervical spine disability.  But the RO denied service 
connection because there was no competent medical evidence of any 
relationship, or nexus, between the Veteran's current cervical 
spine disability and his three periods of active duty.  None of 
the new medical evidence demonstrates that a competent medical 
opinion has been submitted that the Veteran's currently diagnosed 
degenerative disc disease of the cervical spine is related to the 
Veteran's periods of military service.  In the absence of 
evidence of a medical nexus, the Veteran's service connection 
claim must fail.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board notes that new evidence the Veteran has submitted to VA 
since 2007 that relates to the treatment of his cervical spine 
disorder is either redundant or cumulative of evidence submitted 
prior to the last prior denial, does not relate to an 
unestablished fact, or does not raise a reasonable possibility of 
substantiating the claim.  It does not provide any information 
that was not already known at the prior final denial.  What the 
medical evidence was missing prior to the April 2007 decision, 
and what it continues to lack, is any sort of competent medical 
opinion relating the Veteran's claimed disorder to service.

Back

In an April 2007 rating decision, the RO denied the Veteran's 
claim for service connection for degenerative disc disease of the 
lumbar spine.  The RO noted that the medical evidence failed to 
show that degenerative disc disease of the lumbar spine occurred 
in service or was related to service.  Subsequently, in a letter 
dated in May 2007, the RO informed the Veteran of the decision 
and of his appeal rights, but he did not appeal this decision.

The evidence of record at the time of this decision included 
service treatment records, post-service medical records, and the 
report of a February 2007 VA examination and opinion.  August 
1949 service treatment records revealed treatment for a low back 
strain.  After the Veteran reported feeling worse and that pain 
had progressed to the legs, wrists, and knees, he was referred to 
the orthopedic clinic.  A September 1949 service treatment record 
noted that the Veteran had last jumped at the end of July and 
then about two weeks later helped lift a jeep and had a sudden 
severe pain in the sacral region which caused him to fall to the 
ground.  The pain recurred two days later and persisted generally 
without radiation to the legs.  No relief was gained from two 
weeks of physiotherapy.  Examination revealed mild left 
scoliosis.  Further physiotherapy was recommended.  An October 
1949 service treatment record showed that the Veteran, a 
paratrooper, had injured his back after a jump and had continued 
to jump "without too much trouble."  

A November 1955 service treatment record showed that the Veteran 
was treated for a complaint of pain in the small of his back 
after lifting heavy objects.  He was given periodic heat therapy, 
but it was noted that the treatment gave only temporary relief.  
The Veteran's March 1955 re-enlistment examination, and discharge 
examinations dated in July 1946, July 1950, and April 1959 
revealed no abnormalities of the lumbar spine or any neurologic 
abnormalities.

Post-service, private medical records revealed pain in the neck, 
wrist, hand and back after a motor vehicle accident.  A February 
2003 hospital X-ray study of the lumbosacral spine showed 
osteophytes at multiple levels from L1 to L5 with a very slight 
curvature of the upper lumbar spine to the left side.  Medical 
records dated from October 2003 to December 2003 showed that the 
Veteran underwent physical therapy for back pain.  

A November 2003 MRI scan showed moderate to severe degenerative 
disc disease of the lumbar spine.  

During his VA examination in February 2007 the Veteran was 
diagnosed with degenerative disc disease of the lumbar spine.  
The VA examiner also opined that the Veteran's current back 
disorder was not related to service because there was no clear 
history of direct injury to the back and that the Veteran's 
degenerative disc disease of the lumbar spine developed as a 
result of the aging process and was not caused by or as a result 
of the Veteran's experiences while on active duty.  

Although notified of the April 2007 denial and of his appellate 
rights in May 2007 correspondence from the RO, the Veteran did 
not file an appeal.  As such, the April 2007 rating decision is 
final as to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104, 20.302, 20.1103.

In September 2008, the Veteran filed to reopen his service 
connection claim for degenerative disc disease of the lumbar 
spine.  Relevant evidence added to the claims file since the 
April 2007 denial includes: private medical evidence dated from 
November 2003 to September 2007; medical records from the clinic 
at Eglin Air Force Base dated from January 2009 to April 2010; VA 
examinations dated in June 2009 and March 2010 for other claims; 
and copies of written submissions from the Veteran and his 
representative.  Much of this evidence pertained to the Veteran's 
other claims for service connection.

Private medical records from Intermountain Health Care show that 
the Veteran sought treatment for back pain when he was seen in 
March 2007.  During an April 2007 visit, the Veteran told the 
examiner that his back pain might be related to favoring his 
right knee from a paratrooper injury 30 years before.  He was 
referred to physical therapy for evaluation and treatment.  

X-ray studies of the lumbar spine at the Eglin clinic in January 
2009 showed multi-level degenerative disc disease, prominent 
hypertrophic vertebral body spurring, and facet sclerosis.  The 
Veteran was seen at the Eglin clinic in February 2009, in part, 
for his complaint of back pain.  He told the orthopedic surgeon 
that he was a paratrooper in the 1940s and had service injuries 
that resulted in his current symptoms of back and knee pain.  He 
wanted a Compensation and Pension Evaluation and, if possible, a 
50 percent rating.  March 2009 and March 2010 treatment records 
from the Eglin clinic indicate that the Veteran's chronic low 
back pain was stable.  

Thus, while the evidence received since April 2007 may be "new" 
in the sense that it was not previously of record, none of this 
evidence submitted since April 2007 is "material" for purposes 
of reopening the Veteran's claim for service connection for 
degenerative disc disease of the lumbar spine.  At the time of 
the April 2007 decision, there was evidence that the Veteran had 
been treated in service for back pain and had been diagnosed with 
a current lumbar spine disability.  But the RO denied service 
connection because there was no competent medical evidence of any 
relationship, or nexus, between the Veteran's current lumbar 
spine disability and his three periods of active duty.  None of 
the new medical evidence demonstrates that a competent medical 
opinion has been submitted that the Veteran's currently diagnosed 
degenerative disc disease of the lumbar spine is related to the 
Veteran's periods of military service.  In the absence of 
evidence of a medical nexus, the Veteran's service connection 
claim must fail.  See Hickson, 12 Vet. App. at 253.

The Board notes that new evidence the Veteran has submitted to VA 
since 2007 that relates to the treatment of his lumbar spine 
disorder is either redundant or cumulative of evidence submitted 
prior to the last prior denial, does not relate to an 
unestablished fact, or does not raise a reasonable possibility of 
substantiating the claim.  It does not provide any information 
that was not already known at the prior final denial.  What the 
medical evidence was missing prior to the April 2007 decision, 
and what it continues to lack, is any sort of competent medical 
opinion relating the Veteran's claimed disorder to service.

Right Knee

In an April 2007 rating decision, the RO denied the Veteran's 
claim for service connection for degenerative arthritis of the 
right knee.  The RO noted that the medical evidence failed to 
show that degenerative arthritis of the right knee occurred in 
service or was related to service.  Subsequently, in a letter 
dated in May 2007, the RO informed the Veteran of the decision 
and of his appeal rights, but he did not appeal this decision.

The evidence of record at the time of this decision included 
service treatment records, post-service medical records, and the 
report of a February 2007 VA examination and opinion.  Service 
treatment records indicate that when examined for re-enlistment 
in March 1955, the Veteran check the "no" box when asked 
whether he ever had a trick or locked knee or swollen or painful 
joints.  The Veteran's March 1955 re-enlistment examination, and 
discharge examinations dated in July 1946, July 1950, and April 
1959 revealed no abnormalities of the right knee or the lower 
extremities or any neurologic abnormalities.

Post-service, May 1988 VA medical records revealed that the 
Veteran had slipped on the stairs and twisted his right knee.  
Minimal swelling was noted as well as some laxity on both sides 
of the knee.  X-ray studies of the right knee showed that the 
bony structure was anatomic and soft tissues were unremarkable.

A November 2006 private X-ray study revealed moderate medial knee 
joint degenerative arthritis and mild patellar spur formation.  

During his VA examination in February 2007 the Veteran was 
diagnosed with degenerative arthritis of the right knee.  The VA 
examiner opined that the Veteran's current right knee disorder 
was not related to service because there was no clear history of 
direct injury to the right knee in service and that the Veteran's 
degenerative arthritis of the right knee developed as a result of 
the aging process and was not caused by or was a result of the 
Veteran's experiences while on active duty.  

Although notified of the April 2007 denial and of his appellate 
rights in May 2007 correspondence from the RO, the Veteran did 
not file an appeal.  As such, the April 2007 rating decision is 
final as to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104, 20.302, 20.1103.

In September 2008, the Veteran filed to reopen his service 
connection claim for degenerative arthritis of the right knee.  
Relevant evidence added to the claims file since the April 2007 
denial includes: private medical evidence dated from November 
2003 to September 2007; medical records from the clinic at Eglin 
Air Force Base dated from January 2009 to April 2010; VA 
examinations dated in June 2009 and March 2010 for other claims; 
and copies of written submissions from the Veteran and his 
representative.  Much of this evidence pertained to the Veteran's 
other claims for service connection.

A May 2007 examination by a private podiatrist noted some 
decreased vibration sensation, pin prick sensation and light 
touch sensation in the bilateral knees after the Veteran had 
complained of a painful right knee and foot.  

X-ray studies of the right knee at the Eglin clinic in January 
2009 showed degenerative change, primarily in the medial 
compartment.  The Veteran was seen in February 2009 at the Eglin 
clinic for chronic pain in his knees.  No history of fractures or 
surgery to the right knee were noted.  The Veteran told the 
examiner that he injured his right knee while a paratrooper in 
service and wanted a Compensation and Pension Examination and a 
disability rating.  Both knees showed hypertrophic arthropathy 
with spurs palpable in the medial compartments and tenderness to 
palpation over both the lateral and medial femoral condyles, 
greatest in the right knee and greatest on the medial femoral 
condyle.  Impression was moderate to severe osteoarthritis in the 
medial compartment of both knees, with greater in the right knee 
than the left.  March 2009 and March 2010 treatment records from 
the Eglin clinic indicate that the Veteran had a history of 
bilateral knee pain, osteoarthritis, and degenerative joint 
disease and that this disorder was stable.  

Thus, while the evidence received since April 2007 may be "new" 
in the sense that it was not previously of record, none of this 
evidence submitted since April 2007 is "material" for purposes 
of reopening the Veteran's claim for service connection for 
degenerative arthritis of the right knee.  At the time of the 
April 2007 decision, there was no evidence that the Veteran had 
been treated in service for the right knee, but there was 
evidence he had been diagnosed with a current right knee 
disability.  The RO denied service connection because there was 
no competent medical evidence of any relationship, or nexus, 
between the Veteran's current right knee disability and his three 
periods of active duty.  None of the new medical evidence 
demonstrates that a competent medical opinion has been submitted 
that the Veteran's currently diagnosed degenerative arthritis of 
the right knee is related to the Veteran's periods of military 
service.  In the absence of evidence of a medical nexus, the 
Veteran's service connection claim must fail.  See Hickson, 12 
Vet. App. at 253.

The Board notes that new evidence the Veteran has submitted to VA 
since 2007 that relates to the treatment of his arthritic right 
knee disorder is either redundant or cumulative of evidence 
submitted prior to the last prior denial, does not relate to an 
unestablished fact, or does not raise a reasonable possibility of 
substantiating the claim.  It does not provide any information 
that was not already known at the prior final denial.  What the 
medical evidence was missing prior to the April 2007 decision, 
and what it continues to lack, is any sort of competent medical 
opinion relating the Veteran's claimed disorder to service.

Under these circumstances, the Board must conclude that new and 
material evidence to reopen the claims for service connection for 
degenerative disc disease of the cervical spine, for degenerative 
disc disease of the lumbar spine, and for degenerative arthritis 
of the right knee has not been received.  As such, the 
requirements for reopening these claims are not met, and the 
April 2007 denial of the Veteran's claims for service connection 
for degenerative disc disease of the cervical spine, for 
degenerative disc disease of the lumbar spine, and for 
degenerative arthritis of the right knee remains final.  As the 
Veteran has not fulfilled his threshold burden of submitting new 
and material evidence to reopen his finally disallowed claims, 
the benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period of 
war or after January 1, 1947, and certain chronic diseases, 
including arthritis, become manifest to a degree of 10 percent 
within one year from date of termination of service, such disease 
shall be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Generally, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson, 12 Vet. App. at 253.  The Federal Circuit has held that 
a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service and 
the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  


Left Knee

The Veteran asserts that he has a current left knee disorder as a 
result of his active service, especially due to his service as a 
paratrooper who made many jumps.  His DD Form 214 shows that he 
was awarded a parachute badge during his second period of active 
duty.  A review of his service treatment records reveals that in 
April 1948 the Veteran was seen for pain and trouble with his 
left knee.  Tenderness was noted in the back of the knee and the 
surrounding knee cap.  A slight ligament sprain with exaggeration 
of symptoms was noted.  There was no physical evidence of 
etiology and the patella was slightly more mobile than that of 
the right knee.  An X-ray study showed that the left knee was 
negative for bony or joint pathology.  The Veteran's March 1955 
re-enlistment examination, and discharge examinations dated in 
July 1946, July 1950, and April 1959 revealed no abnormalities of 
the left knee or the lower extremities or any neurologic 
abnormalities.

Post-service, a November 2006 private X-ray study of the left 
knee showed a normal and well-maintained knee joint with minimal 
spur formation seen at the medial tibial spine and patella.

A May 2007 examination by a private podiatrist noted some 
decreased vibration sensation, pin prick sensation and light 
touch sensation in the bilateral knees.

X-ray studies of both knees at the Eglin Air Force Base clinic in 
January 2009 showed bilateral degenerative change, predominately 
in the medial compartment and slightly worse on the right than 
the left knee.

The Veteran was seen in February 2009 at the Eglin clinic for 
chronic pain in his knees.  No history of fractures or surgery to 
the right knee was noted.  The Veteran told the examiner that he 
injured his left knee while a paratrooper in service.  Both knees 
showed hypertrophic arthropathy with spurs palpable in the medial 
compartments and tenderness to palpation over both the lateral 
and medial femoral condyles, greatest in the right knee and 
greatest on the medial femoral condyle.  Impression was moderate 
to severe osteoarthritis in the medial compartment of both knees, 
with greater in the right knee than the left.  March 2009 and 
March 2010 treatment records from the Eglin clinic indicate that 
the Veteran had a history of bilateral knee pain, osteoarthritis, 
and degenerative joint disease and that this disorder was stable.  

The Veteran underwent a VA examination of the left knee in June 
2009.  The Veteran told the examiner that he developed pain in 
both knees after a parachute jump in 1947, that he had multiple 
jumps during his career, and therefore might have damaged his 
knees.  He conceded that he had not sought medical treatment for 
knee pain until recently.  He complained of constant knee pain, 
some instability, swelling, and weakness.  On examination, the 
Veteran showed a gait with some small steps characteristic of old 
age.  An appearance of hypertrophic arthropathy with spurs 
palpable in the medial compartment and some tenderness to 
palpation over the lateral and medial femoral condyles were 
noted.  Diagnosis was moderate to severe degenerative arthritis 
in the left knee.  The VA examiner opined the current 
degenerative arthritis in the left knee was not related to 
service because the service X-ray study in the 1940s was negative 
for bone and joint pathology and on his re-enlistment examination 
in 1955 the Veteran had denied any symptomatology regarding the 
bilateral lower extremities.  The VA examiner thought that the 
Veteran's current degenerative arthritis of the left knee was 
most likely than not related to advance aging.

Based on the evidence of record, the Board finds that service 
connection for degenerative arthritis of the left knee is not 
warranted.  While there was one recorded incident in service of 
left knee pain, there was no evidence of a chronic disability 
seven years later when he was examined for re-enlistment.  The 
Veteran's three discharge physical examination reports fail to 
show any abnormality of the left knee and weigh against the 
claim.  

The first medical evidence of record of a left knee disorder was 
not until 2006, or 47 years following discharge from service.  
Evidence of a prolonged period without medical complaint and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Mason v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

The Board finds probative the June 2009 opinion of the VA 
examiner who stated that it was unlikely that the Veteran's left 
knee problem, during the time he was in service, would have 
anything to do with his current left knee arthritis.  The Veteran 
has not provided any competent medical evidence to rebut the 
opinion against the claim or otherwise diminish its probative 
weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The competent medical evidence of record all suggests that the 
Veteran's current left knee symptoms were not caused by or are a 
result of his periods of active service.  As the medical evidence 
of record has not established a nexus between the Veteran's 
service and the presently diagnosed left knee disorder, service 
connection must be denied.  See Hickson, 12 Vet. App. at 253.

There is no indication that the Veteran had a diagnosis of 
arthritis of the left knee which had become manifested to a 
compensable degree during the first year following his separation 
from service.  Accordingly, entitlement to service connection for 
arthritis on a presumptive basis also is not warranted.  See 38 
C.F.R. §§ 3.307, 3.309 (2009).

The Board has considered the Veteran's statements in support of 
his claim that he has a left knee disorder as a result of his 
service.  When a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

To the extent that the Veteran is able to observe continuity of a 
left knee disorder, his opinion that his left knee disorder is 
related to service is outweighed by the competent medical 
evidence.  Simply stated, the Veteran's service treatment records 
(containing no competent medical evidence of a chronic left knee 
disorder in service) and post-service treatment records (showing 
no complaints, symptoms, findings or diagnoses associated with 
the left knee until 2006, and no competent medical evidence 
linking the reported left knee disorder to the Veteran's service) 
outweigh the Veteran's contentions.  

Significantly, the Board points out that in the June 2009 VA 
examination report specifically considered the Veteran's 
statements, but found them unpersuasive in view of the medical 
evidence that was contrary to the Veteran's assertions.  The 
Board finds the Veteran to be competent and assumes him credible 
- despite the lack of contemporaneous medical evidence - to state 
he has had left knee symptoms in service and since as he 
described.  However, in view of the medical evidence as a whole 
in conjunction with the negative VA medical opinion taking into 
account the Veteran's assertions, the Board does not find the 
Veteran competent to state that any such pain was related to his 
currently diagnosed left knee disorder.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board 
is sympathetic to the Veteran's claim, and he is certainly 
competent to describe that which he experienced in service, any 
contentions by the Veteran that he has a left knee disorder that 
is related to active service are not competent.  There is no 
indication that he possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995).

As such, the preponderance of the evidence is against the 
Veteran's claim.  Although he is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the benefit 
of the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of entitlement 
to service connection for degenerative arthritis of the left 
knee.


ORDER

As new and material evidence has not been received, the request 
to reopen a service connection claim for degenerative disc 
disease of the cervical spine is denied.

As new and material evidence has not been received, the request 
to reopen a service connection claim for degenerative disc 
disease of the lumbar spine is denied.

As new and material evidence has not been received, the request 
to reopen a service connection claim for degenerative arthritis 
of the right knee is denied.

Service connection for degenerative arthritis of the left knee is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


